      Case 2:20-cv-00051-JTM-DPC Document 25 Filed 07/23/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

ANTHONY WILLIAMS                                             CIVIL ACTION

VERSUS                                                       NO. 20-51

SOCIAL SECURITY ADMINISTRATION                                SECTION “H” (2)
ANDREW M. SAUL, COMMISSIONER


                                       ORDER

      Having reviewed the complaint, the parties’ written submissions, the applicable law,

and the Magistrate Judge’s Report and Recommendation regarding defendant Social

Security Administration’s Motion to Dismiss (Doc. 8), and the Social Security

Administration’s response thereto (Doc. 23), the Court approves the Magistrate Judge’s

Report and Recommendation and adopts it as its opinion herein.

      Accordingly,

      IT IS ORDERED that defendant’s Motion to Dismiss is DENIED as to plaintiff’s

claim for mandamus relief and GRANTED as to plaintiff’s punitive and/or compensatory

damages claim based on sovereign immunity grounds.

                                 New Orleans, Louisiana, this 23rd day of July, 2020.



                                            ____________________________________
                                                    JANE TRICHE MILAZZO
                                               UNITED STATES DISTRICT JUDGE
